Citation Nr: 1628888	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, St. Paul Pension Center


THE ISSUE

Entitlement to an effective date earlier than July 1, 2012, for the award of nonservice-connected pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to October 1966. 

This matter comes to the Board of Veterans Appeals  (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Center, which granted the Veteran's claim for nonservice-connected pension benefits, and assigned an effective date of July 1, 2012.  

In July 2014, the Veteran testified before the undersigned at the Phoenix, Arizona RO.  A copy of the hearing transcript has been associated with the claims files.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On December 16, 1991, the Veteran filed a claim for nonservice-connected pension benefits.
 
2.  On January 14, 1993, the RO in Cleveland, Ohio, sent the Veteran a letter informing him that his claim for nonservice-connected pension had been granted, but that he needed to submit pertinent income information in order to support his claim. 
 
3.  The Veteran did not appeal the Cleveland RO's January 14, 1993 decision, and there is no record to show that he submitted the requested income information within one year of that decision. 
 
4.  The earliest communication that can be construed as an application to reopen the claim for nonservice-connected pension benefits was received on June 14, 2012.

CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 2012, for the award of nonservice-connected pension benefits, have not been met.  38 U.S.C.A. § 5110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.109, 3.158, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially argues that he is entitled to an effective date commensurate with the filing of his initial claim for nonservice-connected pension that was granted by the Cleveland RO in 1993, but for which payment was not made until July 1, 2012.  

During his hearing, held in July 2014, he testified to the following: he was disabled as of 1992.  He had no income other than his Social Security Insurance (SSI).  His daughter was his caretaker and caregiver.  He assumed that VA was making payments on his behalf into a bank account.  He submitted the income information requested by the RO in January 1993.  He has submitted a copy of a VA notice, dated in June 2001, in support of his claim (discussed infra).  

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The effective date of an award of pension based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The effective date for pension claims received on or after October 1, 1984 is the date of receipt of the claim, unless, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

If an application for a benefit is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, pension may not be paid by reason of that application.  38 C.F.R. § 3.109.  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, an award of pension shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

On December 16, 1991, the Veteran filed a claim for nonservice-connected pension benefits.
 
On January 14, 1993, the RO in Cleveland, Ohio, sent the Veteran a letter informing him that his claim for nonservice-connected pension had been granted.  However, the RO stated that he needed to submit pertinent income information in order to support his claim. 
 
The only evidence of record received by VA between January 14, 1993 and prior to June 14, 2012 is a November 1992 statement from the Social Security Administration, notifying him that "to be eligible for supplemental security income payments, you must apply for and take any steps needed to receive payments from other possible sources."  He was informed that he must look into the possibility of receiving a pension, earned income tax credit, annuity, or benefit from your organization.  

In addition, a VA Form 10-7131 ("exchange of beneficiary information and request for administrative and adjudicative action"), dated in November 1999, is of record.  This form merely indicates that the RO sought to verify the Veteran's dates of service, branch of service, character of service, and his service-connected disabilities.

"There is a presumption of regularity under which it is presumed that government officials properly discharge their duties in good faith and in accordance with the law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311   (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

A statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195, 199 (1996).  

The record does not contain any evidence that would support the Veteran's contentions that he submitted the requested net worth and income information within one year of the RO's January 1993 decision, or that he submitted an appeal of the January 1993 decision.  His statements alone are insufficient to rebut the presumption of regularity in the administrative process.  Id.   
 
Since the Veteran did not timely respond to VA's request for evidence necessary to support his claim, his claim was considered abandoned as of January 1994, and as of that date, the January 1993 decision became final.  See 38 C.F.R. § 3.158(a); see also 38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).  As a result, the RO's January 1993 decision is not subject to revision in the absence of clear and unmistakable error in the decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2014 & Supp. 2015).  Thus, the January 1993 decision is a legal bar to an effective date in December 1991, when he originally filed his nonservice-connected pension claim.   

In reaching this decision, the Board has considered a VA notice that was sent to the Veteran, dated in June 2001.  The Veteran has asserted that this is evidence that he filed the requested income information in a timely manner.  This notice is somewhat damaged and difficult to read in parts, but it appears to show the following: VA thanked the Veteran for helping to complete an annual financial assessment with information recently provided over the telephone.  He was requested to review attached documentation, which included net worth and income information, and to annotate or correct any errors, as necessary.  His Annual Financial Assessment was not considered to be complete until an attached VA Form 10-10 was signed and returned.  The Health Eligibility Center will use this information to determine and assign him the appropriate priority level for care under VA's Uniform Benefits Medical Package.  A failure to comply with this requirement within 14 days of receipt of this letter may result in suspension of his VA health care benefits, including pharmacy refills, until such time as the VA Form 10-10 is returned.  

In summary, this notice is dated over eight years after the RO's January 1993 notification, and it appears to be related to a VA determination and assignment of an appropriate priority level for care under VA's Uniform Benefits Medical Package.  It therefore does not appear to be related to the RO's January 1993 decision and notification.  There is also no evidence to show that this Annual Financial Assessment, and/or the associated VA Form 10-10, was ever received by VA.  Accordingly, this evidence does not provide a basis to find that the Veteran submitted a timely response to the RO's January 1993 request for income information, and the Veteran's claim must be considered to have been abandoned.  See 38 C.F.R. § 3.158.  

The remaining issue is whether the Veteran communicated an intent to reopen a claim for nonservice-connected pension at any time after January 1994, and prior to June 14, 2012.  

In this case, the first communication that can be construed as an application to reopen the claim for nonservice-connected pension benefits was received on June 14, 2012.  See Report of contact (VA Form 21-0820), received on June 14, 2012.  The date of receipt of VA Form 21-0820 is the basis for the assigned effective date of July 1, 2012 for the award of nonservice-connected pension.  See 38 C.F.R. § 3.31 (2015) (stating that payments will begin the first day of the next month).

As the Veteran's application to reopen his claim for nonservice-connected pension was received on June 14, 2012, and as there is no evidence to show an intent to reopen the claim prior to that date, the earliest effective date possible for the award of nonservice-connected pension under governing law and regulations is the July 1, 2012 date that has been assigned.  38 C.F.R. §§ 3.158, 3.31.  Accordingly, as a matter of law, the claim for an effective date prior to July 1, 2012 for the award of nonservice-connected pension must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Inasmuch as the issue on appeal involves a claim for an earlier effective date for nonservice-connected pension, the VCAA is inapplicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.  To the extent that the Veteran's representative has asserted that development of the Veteran's financial and income information between 1993 and 2012 may be helpful to resolve the claim, under the circumstances, this information is not relevant to the claim.  See 38 C.F.R. § 3.158.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

An effective date prior to July 1, 2012 for the award of nonservice-connected pension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


